I write separately only to express my understanding as to the scope of our opinion and judgment entry as they relate to the law of the case.
I have reviewed the transcript of the May 20, 1997 hearing before the magistrate as well as the June 30, 1997 hearing before the trial court. Notably absent therein is any motion by appellee to dismiss for lack of jurisdiction, let alone any evidence relative to appellant's intent regarding her residency while in California. In fact, the issue as to appellant's residency was raised preemptively by her own counsel.
I concur in the majority's decision to reverse the trial court's dismissal of appellant's complaint and to remand this case for further proceedings. However, I would not preclude appellee from again raising this issue concerning appellant's failure to meet Ohio's residency requirement and presenting evidence with respect to that issue.
JUDGE WILLIAM B. HOFFMAN
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas, Domestic Relations Division, of Stark County, Ohio, is reversed, and the cause is remanded to that court for further proceedings in accord with law and consistent with this opinion. Costs to appellee.